DETAILED ACTION
This office action is in response to the initial filing dated September 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are currently pending.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach, suggest, or render obvious the subject matter of independent claims 1 and 4. The closest art of record is seen below:
	Peter et al. (US PG Pub 2006/0202852) teach an extended dipole antenna for an EM telemetry uplink transmitter positioned in a wellbore (para [0030] "FIG. 2 shows a schematic diagram of a portion of the bottom hole assembly 90 that includes an EM telemetry tool or apparatus 100 according to one embodiment of the present invention. As noted earlier, the EM Telemetry tool 100 can be coupled to a drill pipe 22 at its upper end and the various sensors and drilling assemblies of the BHA 90 at its lower end. The EM telemetry tool or apparatus 100 includes an insulating connector or gap sub 110 that insulates the drill pipe 22 coupled to an upper metallic portion or section 112 of the BHA from a lower portion or section 114 of the BHA to form a dipole antenna for the EM telemetry tool 110. A suitable electrical contact or device 120 provides an electrical contact or electrode 116 for the upper section 112 and an electrical contact or electrode 122 for the lower section 114. The EM transmitter and associated electronics 126 may be housed in a transmitter section 124 below or downhole of the gap sub 110. The gap sub 110 is coupled to a drill collar 130 via a threaded connection134 and to the drill pipe or another upper section member by a threaded connection 135. A connection 148 at the bottom of the tool maybe utilized to connect it to other tools. The details of the various exemplary embodiments of the gap sub 110 are described below in reference to FIGS. 3-6.").

	Logan et al. (US PG Pub #2019/0003302) teach an extended dipole antenna for an EM telemetry uplink transmitter positioned in a wellbore (para [0041] “A gap sub 19may be positioned, for example, at the top of the BHA. Gap sub 19 divides the drill string into two electrically-conductive parts that are electrically insulated from one another. The two parts form a dipole antenna structure. For example, one part of the dipole may be made of the BHA up to the electrically insulating gap and the other part of the dipole may be made up of the part of the drill string extending from the gap to the surface.", para [0040] "FIG. 1 shows schematically an example drilling operation. A drill rig 10 drives a drill string 12 which includes sections of drill pipe that extend to a drill bit 14. The illustrated drill rig 10 includes a derrick 10A, a rig floor 10B and draw works10C for supporting the drill string. Drill bit 14 is larger in diameter than the drill string above the drill bit. An annular region 15 surrounding the drill string is typically filled with drilling fluid. The drilling fluid is pumped through a bore in the drill string to the drill bit and returns to the surface through annular region 15 carrying cuttings from the drilling operation. As the well is drilled, a casing 16 may be made in the wellbore. A blow out preventer 17 is supported at a top end of the casing. The drill rig illustrated in FIG. 1 is an example only. The methods and apparatus described herein are not specific to any particular type of drill rig.")

	Wilson et al. (US PG Pub #2021/0404326)
	Homan et al. (US PG Pub #2017/0362931)
	DePavia et al. (US PG Pub #2017/0227667)
	Minosyan et al. (US PG Pub #2015/0211307)
	Davies et al. (US PG Pub #2004/0119607)
	Van Steenwyk et al. (US Patent #5,883,516)
	Denison (US Patent #4,126,848)
	Scherbatskoy (US Patent #4,057,781)

	While the cited prior art is relevant to the claimed invention, the prior art of record does not teach, suggest, or render obvious the subject matter of independent claims 1 and 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688